 
Exhibit 10.10
 
SUMMARY OF COMPENSATION FOR
THE BOARD OF TRUSTEES OF
RAMCO-GERSHENSON PROPERTIES TRUST
 
 
Annual Cash Retainer:
 
Non-Employee Trustees: $3,750 each quarter (paid in advance)
 
Additional Cash Retainer:
 
Lead Trustee: $6,250 each quarter (paid in advance)
 
Audit Committee Chair: $10,000*
 
Audit Committee Members: $5,000*
 
Executive Committee Members: $2,500*
 
Annual Equity Retainer:
 
Non-Employee Trustees. Grant of 2,000 shares of restricted stock, vesting over
three years (grant made on June 30th or, if not a business day, the business day
prior to June 30th)
 
Meeting Attendance Fees:
 
Non-Employee Trustees. $1,500 per meeting attended in person or $500 per meeting
attended via telephone (paid shortly after meeting).
 
Other:
 
The Trust reimburses all trustees for all expenses incurred in connection with
attending any meetings or performing their duties as trustees.
 
Trustees who are employees or officers of the Trust or any of its subsidiaries
do not receive any compensation for serving on the Board of Trustees or any
committees thereof.
 

 
*  Payment is subject to attendance by the trustee at 75% or more of the
applicable Committee meetings during the applicable calendar year.

